      Case 3:21-cv-01132-E Document 1 Filed 05/19/21               Page 1 of 13 PageID 1



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

SHAHID BALOCH,                                §
                                              §
                Plaintiff,                    §
                                              §
v.                                            §         CIVIL ACTION NO.
                                              §
ENVISION HEALTHCARE CORP.                     §
                                              §
                Defendant.                    §


              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Plaintiff, Shahid Baloch, complaining of Defendant, Envision Healthcare

Corporation, and for cause of action would show the Court as follows:

                                                  I.

                                            PARTIES

     1. Plaintiff Shahid Baloch (“Baloch” or “Plaintiff”) is an individual who resides in Coppell,

        Dallas County, Texas.

     2. Defendant Envision Healthcare Corporation (“Envision” or “Defendant”) is a corporation

        organized under the laws of the Delaware with its principal office in Nashville, Tennessee.

        Envision may be served with process through its registered agent for service of process,

        Corporation Service Company, d/b/a CSC-Lawyers Incorporating Service Company, 211

        E. 7th Street, Suite 620, Austin, Texas 78701-3218.

                                                  II.

                                         JURISDICTION

     3. This court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331.

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 1
    Case 3:21-cv-01132-E Document 1 Filed 05/19/21                 Page 2 of 13 PageID 2



                                               III.

                                             VENUE

   4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because a

       substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

       Dallas County, Texas.

                                               IV.

                     EXHUSTION OF ADMINSTRATIVE REMEDIES

   5. Plaintiff fully exhausted his administrative remedies and has fulfilled all jurisdictional

       prerequisites to the filing of his claims. Plaintiff filed an employment discrimination

       charge against Defendant with the EEOC on October 13, 2020, the EEOC issued a Notice

       of Right to Sue on May 3, 2021. Plaintiff filed this pleading within 90 days from his

       receipt of such notice.

                                                V.

                                             FACTS

   6. Baloch is a fifty-seven-year-old Pakistani male.

   7. Baloch was hired by Dr. Leonard Riggs and Bill Miller to start EmCare’s revenue accounts

       receivable (“AR”) department over twenty-two years ago.        Baloch performed his job at

       the highest levels with only minimal supervision. Under Baloch’s leadership the AR

       department was responsible for billing and collecting $100 million dollars of subsidy per

       month from Envision’s clients. The AR department never went over sixty days in

       outstanding balances owed. Baloch served as the sole Accounting Manager running the

       revenue AR department.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 2
    Case 3:21-cv-01132-E Document 1 Filed 05/19/21              Page 3 of 13 PageID 3



   8. During the merger with AMSURG, Baloch was assigned by the CFO to consolidate the

       AR departments for all companies in Dallas. Baloch successfully merged three separate

       AR departments in July of 2019 and was congratulated by Envision’s Regional CEOs and

       COOs. Baloch also served as part of the integration team when the company upgraded

       from the platinum sequel platform to the Oracle platform. Baloch was awarded a bonus for

       the successful completion of this two-year project. In over twenty-two years, Baloch

       received only positive reviews and was never disciplined for performance issues. Baloch

       loved his job and was always excited to take on new challenges or projects to aid in the

       successful growth of the company.

   9. Although, Baloch held the title of Accounting Manager his job duties far exceeded the job

       duties of the other two Accounting Managers and the four Senior Accounting Managers in

       place at the time of his termination. These other individuals managed only a set number

       of contracts, were responsible for general revenue entries, and managed only one or two

       employees. In stark contrast to Baloch who managed $100 million dollars in monthly

       revenue and a staff of six to eight. These other individuals were all Caucasian and

       significantly younger than Baloch.

   10. Prior to 2018, Baloch reported to Kenny Coupel who served as a Controller and later Vice

       President of Finance. During the mergers of EmCare, Sheridan and AMSURG, Envision

       separated the accounting and finance departments and placed Revenue AR under

       accounting. Baloch was assigned to report to Senior Director of Accounting Yahira Gomez

       (“Gomez”).

   11. When Gomez left the company in mid-2018, Vice President of Revenue, Kory Harvey

       (“Harvey”), a Caucasian male in his forties, contacted Baloch to warn him that Gomez was



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 3
    Case 3:21-cv-01132-E Document 1 Filed 05/19/21                Page 4 of 13 PageID 4



       leaving. Harvey told Baloch, “Gomez is leaving, and you will be reporting to me.” He

       further asked Baloch to prepare a plan for consolidating the AR departments together under

       Baloch’s supervision, including what resources, staffing and equipment you will need to

       manage that new department.

   12. Towards the end of 2018 Baloch met with Harvey in person in Fort Lauderdale to discuss,

       Baloch’s consolidation plan and required staffing. Harvey reminded Baloch that once the

       AR departments were consolidated his workload would double or even triple and told

       Baloch, “don’t be bashful, ask for anything you want.”

   13. Baloch told Harvey he should be promoted to a director level to bring his position in line

       with the new duties he would assume when he consolidated the AR departments into his

       own. Baloch explained that given the increased, role and responsibility, he should be

       elevated to the director title and his direct reports should be elevated one level. Baloch

       further requested a raise to $160,000 and to receive the standard bonus awarded to director

       level employees. Harvey was supportive of Baloch’s plan and promised “we will take care

       of this.”

   14. Baloch’s suggested plan paralleled Envisions’ plans for the revenue accounting

       department. After the mergers were complete, Envision hired Lisa Parrish (“Parrish”), a

       Caucasian female in her forties, to serve as the director of revenue accounting. Envision

       further hired Lauren Todd, a Caucasian female in her thirties, to serve as Senior Accounting

       Manager.

   15. After that meeting, Baloch did not hear from Harvey regarding his request for a couple of

       months and Baloch followed up on multiple occasions. In late March of 2019, Harvey told

       Baloch that “once the consolidation is completed, I will come through for you.”         The



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 4
    Case 3:21-cv-01132-E Document 1 Filed 05/19/21                 Page 5 of 13 PageID 5



       consolidation was completed in July of 2019. Baloch followed up with Harvey a few times

       and Harvey avoided him.

   16. Finally, in late August, Harvey informed Baloch that he would no longer be reporting to

       him but would instead begin reporting to Controller Andy Garlington (“Garlington”), a

       Caucasian male in his forties, who is one of Harvey’s direct reports. Harvey explained that

       he was passing some of his responsibilities to Garlington.      Baloch asked Harvey what

       about your promise to promote me to the director role to bring my title in-line with my

       responsibilities. Harvey promised that he would get Garlington “up to speed” on all of the

       things they had discussed.

   17. Baloch immediately sent Garlington an e-mail introducing himself and requested a

       meeting. Garlington responded and told Baloch that he had heard great things about him

       and had a lengthy conversation with Harvey. He further told Baloch that he was planning

       a trip to Dallas to meet Baloch and his team.

   18. In mid- November 2019, Garlington came to Dallas and met with Baloch and his team.

       During that visit, Baloch again explained to Garlington that he felt his position should be

       elevated to Director to align the position with Baloch’s actual responsibilities. Baloch also

       told Garlington that he had been waiting on Harvey and that he felt like he had not received

       a straight answer. Garlington explained that he could not make the decision but promised

       to take Baloch’s request to Senior Vice President and Chief Accounting Officer Kenneth

       Zongor.    Garlington further promised to report back and to provide an honest and

       transparent answer.

   19. In that same meeting, Garlington asked Baloch how he would feel about reporting to

       Baloch’s counter-part Lisa Parrish going forward. Baloch told Garlington, I don’t have a



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 5
    Case 3:21-cv-01132-E Document 1 Filed 05/19/21                Page 6 of 13 PageID 6



       problem reporting to Parrish, the only problem is that I see Parrish as my counterpart, and

       I am requesting a promotion. “I don’t understand how that would work going forward.”

       Garlington answered, “understood.” Garlington promised to report back to Baloch in

       December or January, but he did not report back until February of 2020. Baloch sent

       Garlington two or three emails following up on his requested promotion.

   20. In February 2020, Garlington and Parrish visited Dallas. Garlington told Baloch that he

       had detailed discussions with Harvey and Zonger, but they feel comfortable with where

       you are money wise and title wise. Baloch said that is very disappointing because I was

       promised this promotion.     Garlington responded, “I did not promise you anything.”

       Garlington told Baloch several times, “I am just the messenger this decision was made by

       Zonger.” Garlington further promised that they would revisit this request in six months

       after things have settled down from the consolidation.

   21. Then Garlington told Baloch that he would begin reporting to Parrish moving forward.

       Baloch complained to Garlington that he thought this was an “unfair decision” since he

       and Parrish were at the same level. Garlington said, “that is our decision right now, but

       you are welcome to reach out to me anytime you like.”

   22. Baloch further complained to his former boss and executive team member, Coupel,

       Regional CEO and Head of Surgery Mattis Adams, and Chief Medical officer over Surgery

       Matthew Carrick about Envision’s failure to provide the promised promotion and

       improperly assigning him to report to Parrish.

   23. On April 9, 2020, Harvey told Baloch he was being furloughed because of Covid-19 and

       assured Baloch that the furlough had nothing to do with performance. Baloch asked




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 6
    Case 3:21-cv-01132-E Document 1 Filed 05/19/21                Page 7 of 13 PageID 7



       Harvey if cost-cutting measures were necessary why they did not let go of the temporary

       workers in his department instead.

   24. Beginning in June of 2020, Envision began bringing employees back from furlough.

       However, Envision informed Baloch that he was selected for lay-off July 21, 2020. Again,

       Harvey assured Baloch that his lay-off was related to Covid-19 and not performance.

       Baloch was also informed by Director of Employee Relations Lisa Gentry that he was the

       only employee laid off in his business unit.

   25. Upon information and belief, none of Baloch’s accounting counterparts were selected for

       lay-off. This is despite the fact that the accounting department has struggled across the

       board to meet performance expectations following the merger.

   26. After twenty-two years of dedicated service and stellar performance, Baloch was shocked

       by his selection for lay-off. Upon information and belief, Envision eventually did replace

       Baloch by filling his position. Baloch believes that he was selected for lay-off for

       discriminatory reasons and the real reason he was selected for lay-off was because of his

       age, race and multiple complaints about the company’s failure to promote him.

   27. Upon information and belief, Defendant employed more than one thousand employees at

       all relevant times.

                                                 VI.

                                    CAUSES OF ACTION

             Count One: Title VII, Texas Commission on Human Rights Act,
  TEX. LAB. CODE § 21.051 and 42 U.S.C. §1981 Race and National Origin Discrimination

   28. Baloch incorporates by reference the foregoing, inclusive, as if those allegations were set

       forth verbatim.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 7
    Case 3:21-cv-01132-E Document 1 Filed 05/19/21                 Page 8 of 13 PageID 8



   29. At all times material to this action Defendant was an “employer” as defined by 42 USC §§

       1981 and 2000 b and TEX. LAB. CODE § 21.002(8)(D). Defendant is therefore subject to

       the provisions of 42 USC § 1981, the TCHR and Title VII.

   30. Plaintiff was qualified for his position as demonstrated by his extensive experience, tenure

       with the company, performance reviews and the fact that Envision trusted Baloch to

       manage the consolidation of multiple AR departments.

   31. Defendant failed to promote Baloch to the Director level despite the fact that Baloch was

       performing director level work and Baloch’s less qualified and less preforming Caucasian

       counterparts were awarded the Director title and pay. Baloch asserts that Defendant failed

       to promote him because of his race and national origin.

   32. Defendant included Baloch in the furlough which was an adverse employment action.

       Defendant took such adverse employment action because of Baloch’s race and national

       origin.

   33. By terminating Baloch, Defendant took an adverse action against him. Defendant took such

       adverse action because of Plaintiff’s race and national origin.

   34. Through Defendant’s supervisors, and/or employees, in a continuing course of conduct,

       Baloch was subjected to negative treatment, was not promoted and was terminated because

       of his race and national origin.

   35. Defendant’s actions, as described herein, constitute unlawful discrimination on the basis

       of Baloch’s race and national origin, in violation of Title VII, 42 U.S.C. § 1981 and TEX.

       LAB. CODE § 21.051.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 8
    Case 3:21-cv-01132-E Document 1 Filed 05/19/21                 Page 9 of 13 PageID 9



   36. As a result of the unlawful discriminatory actions of Defendant as described above, Baloch

       has suffered, and will continue to suffer, actual damages in the form of lost wages and lost

       employment benefits both past and future.

   37. As a further result of Defendant’s actions, Baloch has also suffered non-pecuniary losses,

       including but not limited to emotional pain, suffering, inconvenience, mental anguish, and

       loss of enjoyment of life. Baloch is therefore entitled to compensatory damages.

   38. Defendant’s actions were done with malice and/or with reckless indifference to Baloch’s

       statutorily protected rights. Baloch is therefore entitled to punitive damages.

   39. Baloch also seeks attorney’s fees and costs of suit.

               Count Two – Title VII, Texas Commission on Human Rights Act
                  TEX. LAB. CODE § 21.055 and 42 U.S.C. §1981 Retaliation

   40. Baloch incorporates by reference paragraphs 6-27, as if those allegations were set forth

       verbatim.

   41. At all times material to this action Defendant was an “employer” as defined by 42 USC §§

       1981 and 2000 b and TEX. LAB. CODE § 21.002(8)(D). Defendant is therefore subject to

       the provisions of 42 USC § 1981, the TCHR and Title VII.

   42. Plaintiff was qualified for his position as demonstrated by his extensive experience, tenure

       with the company, performance reviews and the fact that Envision trusted Baloch to

       manage the consolidation of multiple AR departments.

   43. Plaintiff engaged in protected conduct when he complained to Harvey, Garlington, Coupel,

       Adams, and Carrick regarding Defendant’s failure to promote him and choice to include

       him in the furlough.

   44. Defendant failed to promote Baloch to the Director level despite the fact that Baloch was

       performing director level work and Baloch’s less qualified and less preforming Caucasian

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 9
   Case 3:21-cv-01132-E Document 1 Filed 05/19/21                Page 10 of 13 PageID 10



       counterparts were awarded the Director title and pay. Baloch asserts that Defendant failed

       to promote him because of his protected conduct.

   45. Defendant included Baloch in the furlough which was an adverse employment action.

       Defendant took such adverse employment action because of Baloch’s protected conduct.

   46. By terminating Baloch, Defendant took an adverse action against him. Defendant took such

       adverse action because of his protected conduct.

   47. Under Title VII, the TCHRA and 42 U.S.C. § 1981, it is unlawful for an employer to

       retaliate against any individual because he opposed any practice made unlawful by the

       statute. TITLE VII, TEX. LAB. CODE § 21.055 and 42 U.S.C. § 1981. By terminating Baloch

       in response to his opposition to race and national discrimination, Defendant engaged in

       unlawful retaliation in violation of Title VII, the TEX. LAB. CODE § 21.055 and 42 U.S.C.

       § 1981.

   48. As a result of the unlawful retaliatory actions of Defendant as described above, Baloch has

       suffered, and will continue to suffer, actual damages in the form of lost wages and lost

       employment benefits both past and future.

   49. As a further result of Defendant’s actions, Baloch also suffered non-pecuniary losses,

       including but not limited to emotional pain, suffering, inconvenience, mental anguish, and

       loss of enjoyment of life. Baloch is therefore entitled to compensatory damages.

   50. Defendant’s actions were done with malice and/or with reckless indifference to Baloch’s

       statutorily protected rights. Baloch is therefore entitled to punitive damages.

   51. Baloch also seeks attorney’s fees and costs of suit.

                   Count Three--Age Discrimination in Employment Act

   52. Plaintiff incorporates by reference paragraphs 6-27, as though fully set forth herein.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 10
   Case 3:21-cv-01132-E Document 1 Filed 05/19/21                Page 11 of 13 PageID 11



   53. At all times material to this action Defendant was an “employer” as defined by the Age

       Discrimination in Employment Act. Defendant is therefore subject to the provision of that

       act.

   54. Plaintiff was qualified for his position as evidenced by his extensive experience, tenure

       with the company, performance reviews and the fact that Envision trusted Baloch to

       manage the consolidation of multiple AR departments.

   55. Defendant failed to promote Baloch to the Director level despite the fact that Baloch was

       performing director level work and Baloch’s less qualified and less preforming Caucasian

       counterparts were awarded the Director title and pay. Baloch asserts that Defendant failed

       to promote him because of his age.

   56. Defendant included Baloch in the furlough which was an adverse employment action.

       Defendant took such adverse employment action because of Baloch’s age.

   57. By terminating Plaintiff, Defendant took an adverse action against him. Defendant took

       such adverse action because of Plaintiff’s age.

   58. Through Defendants’ supervisors, and/or employees, in a continuing course of conduct,

       Plaintiff was subjected to negative treatment and was terminated because of his age.

   59. Defendants’ actions, as described herein, constitute unlawful discrimination on the basis

       of Plaintiff’s age, in violation of the ADEA.

                                 Count Four– ADEA Retaliation

   60. Plaintiff incorporates by reference paragraphs 6-27, as though fully set forth herein.

   61. At all times material to this action Defendant was an “employer” as defined by the Age

       Discrimination in Employment Act. Defendant is therefore subject to the provisions of the

       Act.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 11
   Case 3:21-cv-01132-E Document 1 Filed 05/19/21                Page 12 of 13 PageID 12



   62. Plaintiff was qualified for his position as evidenced by his extensive experience, tenure

       with the company, performance reviews and the fact that Envision trusted Baloch to

       manage the consolidation of multiple AR departments.

   63. Plaintiff engaged in protected conduct when he complained to Harvey, Garlington, Coupel,

       Adams, and Carrick regarding Defendant’s failure to promote him and choice to include

       him in the furlough.

   64. Defendant failed to promote Baloch to the Director level despite the fact that Baloch was

       performing director level work and Baloch’s less qualified and less preforming Caucasian

       counterparts were awarded the Director title and pay. Baloch asserts that Defendant failed

       to promote him because of his protected conduct.

   65. Defendant included Baloch in the furlough which was an adverse employment action.

       Defendant took such adverse employment action because of Baloch’s protected conduct.

   66. By terminating Plaintiff, Defendant took an adverse action against him. Defendant took

       such adverse action because of his protected conduct.

   67. Under the ADEA, it is unlawful for an employer to retaliate against any individual because

       he has opposed any practice made unlawful by the statute. By terminating Plaintiff in

       response to his opposition to age discrimination, Defendant engaged in unlawful retaliation

       in violation of the ADEA.

                                                 VII.

                                              PRAYER

   68. Plaintiff respectfully requests that this Court grant the following relief from Defendant:

       A. A declaratory judgment, declaring Defendant’s past practices herein complained of to
          be unlawful;




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 12
   Case 3:21-cv-01132-E Document 1 Filed 05/19/21                 Page 13 of 13 PageID 13



       B. Back pay, front pay, pension benefits, stock options, bonuses, health benefits, and any
          other relief necessary to compensate Plaintiff;

       C. Punitive and Liquidated damages;

       D. Prejudgment and post-judgment interest;

       E. Attorney’s fees necessary for prosecution of Plaintiff’s claims;

       F. Costs for the prosecution of Plaintiff’s claims, including the costs of expert witness
          fees; and

       G. Such other general relief to which Plaintiff shows himself justly entitled.



                                              VIII.

                                       JURY DEMAND

   69. Plaintiff requests that all ultimate fact issues be submitted to a jury for determination. He

       has paid the jury fee.


                                                      Respectfully Submitted,




                                                      ____________________
                                                      Jane Legler
                                                      Texas Bar No. 03565820
                                                      Christine Neill
                                                      Texas Bar No. 00796793
                                                      Kyla Gail Cole
                                                      Texas Bar No. 24033113

                                                      Neill Legler Cole PLLC
                                                      3141 Hood Street, Ste. 200
                                                      Dallas, Texas 75219
                                                      (214) 748-7777
                                                      (214) 748-7778 (facsimiles)
                                                      christine@nlcemployeelaw.com
                                                      jane@nlcemployeelaw.com
                                                      kyla@nlcemployeelaw.com

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 13
